Citation Nr: 1415216	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-27 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, a videoconference hearing was held before the undersigned, and a transcript is included in the electronic record.  In September 2012 and in October 2013, the Board remanded these claims for additional development.  

[The October 2013 Board decision also denied service connection for a respiratory disability, neuropathy of the lower extremities, erectile dysfunction, and disabilities of the bladder, prostate, muscles, skin, cervical spine and arms, and ratings for posttraumatic stress disorder in excess of 50 percent prior to November 17, 2011 and 70 percent from that date.]

[This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]


FINDINGS OF FACT

1.  The Veteran's right knee complaint/injury in service was acute, and resolved; any current chronic right knee disability is not shown to be related to his service.

2.  The Veteran's low back disability was initially manifested many years after, and is not shown to be related to, his service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).
2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of these claims.  Letters in April and September 2008, prior to the adjudication of his claims, and in January 2010, October 2012 and March 2013, explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.  Any notice timing error was cured by subsequent readjudications.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured, and he has been afforded examinations to determine the etiology of the disabilities at issue.  The Board finds that the record, as it stands, includes competent evidence adequate for the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing before the undersigned in May 2012 focused on the elements necessary to substantiate the instant claims; by his testimony he demonstrated that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  He has not alleged prejudice from a hearing notice deficiency.

Factual background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the appellant's record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in January 1969 he was seen for a complaint of right knee pain of one day's duration; he reported he fell the previous night.  The impression was contusion.  The STRs contain no further mention of right knee treatment, complaints, or findings.  In a report of medical history on January 1970 service separation examination, the Veteran denied bone or joint deformity and back trouble; on examination at the time, the lower extremities and spine were normal on clinical evaluation.  On examination for Reserve service in September 1977, the report of medical history showed no pertinent complaints; the lower extremities and spine were normal on clinical evaluation.

In July 2004 the Veteran was seen by a private physician for low back complaints; it was noted that he had twisted the back three months earlier.  Lumbar spine magnetic resonance imaging (MRI) revealed degenerative disc disease.  

In a January 2009 letter, D.A. Wait, M.D., reported that the Veteran had been his patient since March 2007.  On the initial visit, he complained of severe back pain and multiple arthralgias, especially in the back and knees.  He opined that most of the Veteran's ailments were chronic in nature, and that it was highly likely they stemmed from his duties in service (based on reported review of the Veteran's statements, and the Veteran's records).  

On March 2010 VA joints examination was noted that in 1969 the Veteran had a right  knee complaint that fully resolved.  The examiner referred to a note in the STRs describing a minor contusion to the "left" (sic) knee.  He noted the Veteran returned to duty three days later and indicated this was transient, with no other evaluations noted in service.  The Veteran reported he worked for nearly 40 years, involving extremely strenuous work, including kneeling.  The diagnosis was right knee strain, with an essentially normal examination, with age appropriate deconditioning and wear and tear, not showing as degenerative changes.  The examiner opined there was no military contribution [to the disability, i.e.] in light of nearly 40 years of an extremely physical civilian occupation.  He added that the Veteran's condition in service would be considered acute and transitory.  He commented there was no indication of chronicity or continuity of treatment, and no indication that any current right knee disability is associated with, caused by, or the result of service. 

Private medical records show that in February 2009 the Veteran was seen with a report of low back pain (which had been gradual in onset).  The diagnosis was low back pain.  In July 2010 he reported low back pain of six months duration.  In August 2010 he reported intermittent right knee pain of several years duration; it was noted that he had worked for the railroad and did a lot of heavy work.  An August 2010 MRI showed a right knee torn lateral meniscus.  

During the May 2012 hearing before the undersigned, the Veteran testified that during service he rode in tanks over rough terrain, and was often jostled, was shaken from side to side, and hit his back.  He denied any specific back injury, but asserted he had much strain on his back.  Similarly, reported his right knee bumped against the joysticks in the tanks.  

In July 2013 the Veteran was examined by VA for his low back and right knee complaints.  In October 2013 that Board found that the VA examinations in the record were inadequate, and ordered a further examination.   

On November 2013 VA spine examination the Veteran reported that he developed low back pain operating heavy equipment in service; he acknowledged he did not seek treatment [then].  He related that the back pain increased prior to 2009 and he underwent cervical fusion (which did not relieve the low back pain).  The diagnosis was chronic low back pain.  The examiner (who indicated the record was reviewed) opined that it was less likely than not that the Veteran's low back disability is "due to or the result of the Veteran's service-connected condition."  He explained there was no evidence on record of any injury to the low back or any complaints of spinal pain while the Veteran was in service.  He observed that the current complaints occurred after 2000.  He noted there were minimal abnormalities of the lumbar spine on imaging studies and that the Veteran had a history of significant problems with the cervical spine related to his civilian occupation, which were possibly the source of his low back pain.

On VA joints examination in November 2013, the Veteran stated he was unable to remember when his right knee pain started, but noted he did not seek treatment during service.  He reported he started work for the railroad as a laborer, and that he later became a machine operator.  He stated thst in 1971 he saw a private physician who treated him with aspirin.  He related that about three years prior he was evaluated by an orthopedic surgeon, and received an injection.  The diagnosis was knee pain.  The examiner noted knee pain was also diagnosed by a private orthopedist in 2010.  The examiner (who reported the claims file was reviewed) concluded that it was less likely than not that a right knee disability was incurred in or caused by an event or injury in service.  He explained that there was only one mention of a right knee complaint in service (described as a contusion), and that the  treatment was "reassurance;" that the Veteran had no further right knee complaints (in service); and that no abnormalities were noted either on 1970 service separation examination or on examination for Reserve service in 1977.  He indicated that the current right knee examination was basically normal, as were current X-rays.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Right Knee 

The record shows that during service the Veteran was seen for an acute right knee injury, which resolved,  No chronic pathology was noted at that time, and subsequent STRs, including reports of the Veteran's service separation examination and an examination for Reserve service about 7 years after separation are silent for complaints, treatment, or abnormal findings pertaining to the right knee.  Consequently, service connection for a right knee disability on the basis that it became manifest in service and persisted is not warranted.  The Board notes that on the most recent VA examination the Veteran reported he saw a private provider for the right knee in 1971 (and was treated with aspirin).  The Board observes that a single visit for treatment of pain with aspirin with no subsequent treatment reported for more than 35 years following does not establish any significant postservice continuity of symptoms (particularly when current examination did not find a longstanding chronic knee disability).   
What the Board is left then is the question of whether in the absence of a showing of a chronic right knee disability and service and continuity since any current right knee disability found may be related to the Veteran's service/injury or event therein.  That is a medical question beyond the scope of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   There is conflicting medical opinion evidence addressing that question.  Dr. Wait noted that he reviewed the record he "records" and opined that the Veteran's right knee arthralgias are related to his service.  However, he did not provide adequate rationale for his opinion, or cite to supporting factual data, and his opinion therefore has minimal, if any, probative value.  Specifically, he did not account for the absence of knee complaints/pathology on service separation examination or on Reserve examination 7 years postservice.  Notably, he does not even identify current right knee pathology that would be related to service, as the term arthralgias of itself connotes merely joint pain (which without underlying pathology is not a disability.

The November 2013 VA examiner's opinion against the Veteran's claim reflects familiarity with the entire record and is accompanied by a detailed explanation of rationale that cites to factual data, in particular that the injury in service was self-limiting, and resolved; that examinations at separation and 7 years postservice (for Reserves) were negative for knee disability, and that there is little evidence of any significant current right knee disability (citing to diagnostic studies, such as X-rays).  The Board finds this opinion the most probative evidence in the matter, and persuasive.   

The Veteran's lay assertions that he has a right knee disability related to service are not competent evidence.  Laypersons are competent to provide opinions considered competent evidence regarding the etiology of a disability in some instances.  However, the matter of a nexus between any current right knee disability and remote service, in the absence of a continuity of symptoms during the intervening period, is a medical question beyond the scope of lay observation/common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  


Low Back Disability

The Veteran's STRs and postservice treatment records are silent for any evidence of a low back disability prior to when he was seen by a private physician in July 2004, and stated he had twisted his back a few months earlier.  He then made no reference to a long-standing back injury, or that his low back problems stemmed from service.  Although he reported on November 2013 VA examination that his low back pain started during service, such report is inconsistent with the factual record.  Logically, if he had a long-standing back problem he would have mentioned to medical providers during the intervening postservice years prior to 2004, more than 34 years after service.  Significantly, he did not report a back problem in service when he was seen in 2004-but identified an injury in the recent past.  Any allegations now of continuing back complaints since service are self-serving, and not credible.  

As with the right knee, there are conflicting medical opinions regarding a nexus between current low back disability and the Veteran's service.  The November 2013 VA examiner, citing that the Veteran's back complaints [as shown by the record] began many years after service, opined that the low back problems are related to the Veteran's cervical spine disorder (and his post-service employment).  Notably, service connection for a cervical spine disability was previously denied.  Dr. Wait attributed the Veteran's back disability to his duties in service.

An evaluation of the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to such opinions are within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  While Dr. Wait apparently had access to some of the Veteran's records (though it is not clear whether he reviewed any STRs), his opinion reflects that he relied on the Veteran's accounts, and does not reflect a review of the entire record, or familiarity with the Veteran's complete disability picture.  Significantly Dr. Wait did not acknowledge that the Veteran's separation and Reserve examinations were normal or account for the lengthy postservice intervening period before chronic back pathology was clinically noted.  In essence, Dr. Wait's opinion is unaccompanied by any rationale for the stated conclusion.  Therefore, it is lacking in probative value.  Because the VA examiner's opinion reflects familiarity with the entire factual record, cites to supporting factual data (absence of back complaints/pathology on intervening examinations), and identifies alternate more likely etiology the Board finds that opinion to have greater probative value and be persuasive.   

Once again, because the matter of a nexus between current low back disability duties during remote service is a medical question, and the Veteran is a layperson, his opinion in the matter is not probative evidence.  

In summary, the record shows that any current low back or right knee disability became manifest many years after service and are not shown to be related to the Veteran's service.  The preponderance of the evidence is against the claims of service connection for these disabilities, and they must be denied.


ORDER

Service connection for a low back disability is denied.  

Service connection for a right knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


